internal_revenue_service number release date index number -------------------------------------------------- --------------------------------- -------------------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------------ ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b02 plr-138320-12 date date legend x -------- ---------------------------------------------------------- ---------------------------------- y ----------------------------------------------------------- state -------------- date1 -------------------------- date2 -------------------- a ---- b -- c ---- d ----- e ---- dear ---------------- this responds to your letter dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code plr-138320-12 facts x is a limited_liability_company formed under the laws of state on date1 and is treated as a partnership for federal_income_tax purposes x represents that it intends to form a publicly_traded_partnership within the meaning of sec_7704 after the initial_public_offering the publicly_traded_partnership itself or through affiliated operating limited_partnerships limited_liability companies or disregarded entities will carry on x’s current business as described below x is an oilfield service company that provides well stimulation services to the oil_and_gas industry specifically x provides high-pressure hydraulic fracturing services to exploration and production companies in order to enhance the production of oil and natural_gas from unconventional oil and natural_gas basins geologic formations such as shale and other tight formation reservoirs where natural flow is restricted to provide these services x uses mobile hydraulic fracturing units and associated heavy equipment that are owned by x and operated by x’s employees and independent contractors this hydraulic fracturing equipment is specifically designed to pump specially formulated fluid fracturing fluid into a perforated well casing or tubing under high pressure the fracturing process is completed in multiple stages or horizontal zones sand bauxite resin-coated sand or ceramic particles each referred to as a proppant or propping agent are suspended in the fracturing fluid and prop open the cracks created by the fracturing process in the underground formation this causes the underground formation to crack or fracture thereby allowing the hydrocarbons to flow more freely into the wellbore x represents that these hydraulic fracturing services are integral to the production of oil and natural_gas from wells drilled in shale and other tight formation reservoirs because the production of such oil and natural_gas would be significantly curtailed in the absence of such services x entered into a contract with y to provide hydraulic fracturing services to y in a specific geographic location y is an independent exploration and production company engaged in the acquisition development and production of unconventional natural_gas resources in the united_states the contract requires x to provide hydraulic fracturing services to y over a 24-month period commencing on date2 the contract requires x to provide an initial fleet of a pumps and to perform a minimum of b stages per day for c days per month resulting in a minimum of d fracturing stages per quarter under the contract x’s fees for providing hydraulic fracturing services to y consists of mobilization fees based on mileage from the location of x’s hydraulic fracturing fleet charged at the initial stage of each job operating stage well day rates standby times rates and down- time rates in circumstances where y does not provide x with the minimum d quarterly stages through no fault of x force majeure payment rates and payments in the event plr-138320-12 a governmental body or regulatory agency issues a mandate that either makes it impossible for x to continue operations or causes an increase in x’s rate and reimbursable costs with respect to hydraulic fracturing related material equipment work or services that are to be furnished by x at y’s request plus e for such cost of handling x represents that the contract with y is illustrative of the contractual relationships that x expects to have with other exploration and production companies the fee structure of these additional contracts is expected to be similar to the fees charged in the contract with y in certain instances x may also source chemicals and proppants that are consumed during the fracturing process and charge its exploration and production customers a fee for providing such materials such charges for materials will generally reflect the cost of the materials plus a markup and will be based on the actual quantity of materials used in the fracturing process finally x may charge its other exploration and production customers a handling fee for chemicals and proppants supplied by the customer x has requested a ruling that the gross_income it derives from hydraulic fracturing services is qualifying_income within the meaning of sec_7704 law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber plr-138320-12 conclusion based solely on the facts submitted and representations made we conclude that the gross_income that x derives from providing hydraulic fracturing services will be qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply in addition no opinion is expressed or implied concerning whether any of the ownership structures discussed or referenced in this letter constitute partnerships for federal tax purposes this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this ruling may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see dollar_figure of revproc_2012_1 2012_1_irb_1 however when the criteria in dollar_figure of revproc_2012_1 2012_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-138320-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
